Title: To Alexander Hamilton from George Clymer, [4 October 1792]
From: Clymer, George
To: Hamilton, Alexander



Sir
[Pittsburgh, October 4, 1792]

Not one of the expectations mine by last post might have raised has been realised. Cannon undoubtedly fell into bad hands for ’tho he still avows to me his disapprobation of the Proceedings of the 21 August into which he was as he says unwarily drawn, no publick recantation has come from him. Neither has any thing favourable turned up here. The people I mentioned were content with calling a Town-meeting at which many of themselves appeared, and nothing was proposed. They then made a new promise, and talked of signing a disavowal individually which they said would have a better effect. A postponement succeded on hearing of a new meeting intended here of the Countey Committee. And all the satisfaction I have is to find them out—that they greatly want sincerity or spirit or both, still professing friendship to the federal government. This new assembling of the Committees was it seems projected on the first rumour of my being here and runners dispatched to bring together a numerous band of the chieftains of opposition from all quarters. Their deliberations, if I can call them so, were open, for nothing was done but the repeated readings of a petition to Congress—agreed to without dissent. I have not had a sight of this piece, but I am told it contains a declaration of their readiness to contribute their share to the public exigencies, a complaint of the peculiar hardship of the Excise, prays for an abolition of it and the substitution of a direct tax. This they know will be refused, and is only a device to keep up the mad temper of the people.
Mr Addison the circuit judge has affected to mistake the nature of my application—this together with his constitutional objection to take any part in the business have disappointed me in that quarter. Or rather I would say has not disappointed me for my expectations from any Washington magistrate could not be great, ’tho of necessity obliged to resort to him. Indeed had he been willing to the business little could have been done. The few well disposed people there being all afraid to say more than that they saw an undistinguished mob at Falkener’s house. One person supposed to be as well informed as any there I sent Captain Falkener for but he could testify to nothing more, and I have sent him back. So that the whole amount of the testimony collected after the daily and hourly pains taken by General Nevil and my self—is that of Falkener who declares to the threats uttered against him by two of the County Magistrates some time previous to the riot—and that of one Peter Myers now one of Falkener’s Soldiers but who at the time of the riot was in the charge of his house at Washington—his deposition identifies two of the mob, one of them of sufficient consideration to be prosecuted. Falkener and Myers have the Commander in chiefs order to proceed tomorrow for York, which I am fearful they cannot reach before the 10th—Falkener having spent a much longer time at Washington in search of evidence than I expected or intended. I shall in-close their depositions to the judge of the circuit Court at York together with some others ’tho they mean little. Falkener’s deposition also identifies the persons of the Committee of 21 Augt. as well as one Mr. Tannehils’ which I send with it. Perhaps these latter testimonies may be still useful there, for I can hardly persuade my self that the laws have left the Commonwealth defenceless in a part where she may be attacked as successfully as by force of arms. If so, great will be my chagrin in losing my first and principal object.
You have under cover Addison’s letter to me, and I have taken the liberty to accompany it with a copy of my reply to him.

Two of General Nevil’s collectors have been with me. They complained of having led a dog’s life among their neighbours, proposed to resign, but Nevil fearing the very bad effects of that step I have been obliged to offer them at the rate each of one hundred dollars for such time as they may continue during the current year, beyond what they may in possibility get of the ordinary emoluments of office.
In coming here I left the escort of horse behind me at Bed-ford but this new stirring of the waters of bitterness yesterday, has it is supposed encreased the personal risque of the revenue Officers and General Wayne has without any application of mine ordered a party to attend me in the morning.
I have the honour to be   Sir   Your most obedt hum st
Geo Clymer
Pittsburgh Oct. 4.
1792.
Secretary of the Treasury
